Title: From Thomas Jefferson to Theresa Murphy, 2 October 1787
From: Jefferson, Thomas
To: Murphy, Teresa



Madam
Paris Oct. 2. 1787.

I have duly received the letter you did me the honor to inclose for America, but you have omitted to write the address on it, so  that I do not know who it is for. If you will be so good as to inform me what address to put on it, I will forward it by an occasion which offers in six or eight days. I have the honour to be with much respect Madam Your most obedt & most humble servt,

Th: Jefferson

